321 F.3d 1336
Elisabeth GLAZNER, Plaintiff-Appellant,v.James GLAZNER, Defendant-Appellee.
No. 02-11799.
United States Court of Appeals, Eleventh Circuit.
February 20, 2003.

Jason E. Gilmore, Bruce L. Gordon, Gordon, Gibbons & Peacock, LLC, Birmingham, AL, for Plaintiff-Appellant.
Mavance R. Bear, Bear & Homich, Birmingham, AL, for Defendant-Appellee.
Appeal from the United States District Court for the Northern District of Alabama (No. 00-00577-CV-C-S); U.W. Clemon, Judge.
ON PETITION FOR REHEARING AND SUGGESTION OF REHEARING EN BANC
(Opinion December 31, 2002, 316 F.3d 1185, 11th Cir., 2002)
Before EDMONDSON, Chief Judge, and TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS and WILSON, Circuit Judges.


1
A member of this Court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this Court en banc. The previous panel's opinion is hereby VACATED.